FILED
                            *
                                NOT FOR PUBLICATION                           OCT 24 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NELSON ACOSTA-ROQUE, AKA                         No. 11-70705
Victor Antonio Pecheca-Aromboles,
                                                 Agency No. A073-523-551
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted September 10, 2012
                              Las Vegas, Nevada

Before: ARNOLD**, RAWLINSON, and BYBEE, Circuit Judges.

       Nelson Acosta-Roque petitions for review of a final order by the Board of

Immigration Appeals (BIA) finding him removable as a “criminal alien.” See

8 U.S.C. § 1182(a)(2). He challenges the BIA’s factual finding that he is Victor


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
               The Honorable Morris S. Arnold, Senior Circuit Judge for the Eighth
Circuit, sitting by designation.
Antonio Pecheca-Aromboles, who was convicted in 1991 of delivery of a

controlled substance in Pennsylvania and removable for that conviction.

      We have jurisdiction over the removal of criminal aliens only as to issues

involving “constitutional claims or questions of law.” 8 U.S.C. § 1252(a)(2)(C),

(a)(2)(D). But we retain jurisdiction to determine our jurisdiction, which in this

case requires us to review the BIA's finding that Mr. Acosta-Roque is a criminal

alien. See Lopez-Jacuinde v. Holder, 600 F.3d 1215, 1217 (9th Cir. 2010). In so

doing, we must determine whether substantial evidence supported the BIA's

finding “by clear and convincing evidence” that Mr. Acosta-Roque and

Mr. Pecheca-Aromboles are the same person. See 8 U.S.C. §§ 1229a(c)(3)(A),

1252(b)(4)(B); Nakamoto v. Ashcroft, 363 F.3d 874, 882 (9th Cir. 2004).


      Mr. Acosta-Roque argues that the BIA’s reliance on fingerprint evidence to

determine his identity was error. But he has given us no reason to disturb the

BIA’s determination, given that scientists and courts have regarded such evidence

as reliable for upwards of a century. See United States v. Calderon-Segura,

512 F.3d 1104, 1108-09 (9th Cir. 2008). When, as here, the fingerprints “were

exemplars taken under controlled circumstances and were complete, not

fragmented,” fingerprint evidence is in fact highly reliable. Id. at 1109. Although

the fingerprint examiner in this case may have been less than cautious in her

                                          2
testimony, the immigration judge and the BIA did not err in relying upon it, given

the examiner’s experience and the fact that another technician corroborated the

findings. Mr. Acosta-Roque has not shown that “no reasonable factfinder” would

find that the government proved by clear and convincing evidence that he was a

criminal alien under § 1182(a)(2). See Nakamoto, 363 F.3d at 881-82. Therefore,

because Mr. Acosta-Roque’s petition concerns neither a question of law nor a

constitutional claim, we do not have jurisdiction to review the BIA’s final order of

removal.


      DISMISSED FOR LACK OF JURISDICTION.




                                          3